DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
STATUS OF CLAIMS

Claims 1-6, 13-14, 16-18, 20-21 and 23-26 are currently pending in the instant application according to the most recent claim set dated May 20, 2022.
With regard to the issues raised in the previous Office action, Applicant’s cancellation of withdrawn claims 7-12, leaving pending only the claims indicated as allowable, was sufficient to place the application in condition for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are allowable over the prior art because the closest prior art (for example, JP H09-124595, cited in previous actions) fails to teach all the required features of the instant claims.  In particular, the prior art fails to teach the required R definition of the chiral resolving agent.  The ’595 publication requires a nitro substituent on the phenyl ring when X is C(O). Since no prior art teaches or suggests the instantly claimed invention, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 13-14, 16-18, 20-21 and 23-26 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699